As filed with the Securities and Exchange Commission on May 30, 2008 File No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10 GENERAL FORMFOR REGISTRATION OF SECURITIES PURSUANT TO SECTION12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Brink’s Home Security Holdings, Inc. (Exact name of registrant as specified in its charter) Virginia 80-0188977 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 8880 Esters Boulevard Irving, TX (Address of Principal Executive Offices) 75063 (Zip Code) Registrant’s telephone number, including area code: (972)871-3130 Securities to be registered pursuant to Section12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange on Which Each Class is to be Registered Common Stock, no par value NewYork Stock Exchange Securities to be registered pursuant to Section12(g) of the Act: None. Brink’s Home Security Holdings, Inc. Cross-Reference Sheet Between the Information Statement and Items of Form10 Our information statement may be found as Exhibit99.1 to this Form10.For your convenience, we have provided below a cross-reference sheet identifying where the items required by Form10 can be found in the information statement. Item No. Caption Location in Information Statement 1. Business See “Summary,” “Cautionary Statement Concerning Forward-Looking Statements,” “The Spin-Off,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business” 1A. Risk Factors See “Risk Factors” and “Cautionary Statement Concerning Forward-Looking Statements” 2. Financial Information See “Summary,” “Risk Factors,” “Selected Historical Financial Data,” “Unaudited Pro Forma Consolidated Financial Information” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” 3. Properties See “Business—Property and Equipment” 4. Security Ownership of Certain Beneficial Owners and Management See “Security Ownership of Certain Beneficial Owners and Management” 5. Directors and Executive Officers See “Management” 6. Executive Compensation See “Management” 7. Certain Relationships and Related Transactions, and Director Independence See “Risk Factors,” “Management” and “Certain Relationships and Related Party Transactions” 8. Legal Proceedings See “Business—Legal Proceedings” 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Shareholder Matters See “The Spin-Off” and “Description of Our Capital Stock” 10. Recent Sales of Unregistered Securities None 11. Description of Registrant’s Securities to be Registered See “Description of Our Capital Stock” 12. Indemnification of Directors and Officers See “Management—Limitation of Liability and Indemnification Matters” 13. Financial Statements and Supplementary Data See “Summary,” “Selected Historical Financial Data,” “Unaudited Pro Forma Consolidated Financial Information” and “Index to Financial Statements” and the financial statements referenced therein Item No. Caption Location in Information Statement 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None 15. Financial Statements and Exhibits See “Index to Financial Statements” and the financial statements referenced therein (a)List of Financial Statements and Schedules. The following financial statements are included in the information statement and filed as part of this Registration Statement on Form10. (1) Consolidated Financial Statements of Brink’s Home Security, Inc., including Report of Independent Registered Public Accounting Firm. (b)Exhibits.The following documents are filed as exhibits hereto. Exhibit Number Exhibit Description 2.1 Form of Separation and Distribution Agreement between Brink’s Home Security Holdings, Inc. and The Brink’s Company* 3.1 Articles of Incorporation of Brink’s Home Security Holdings, Inc.* 3.2 Bylaws of Brink’s Home Security Holdings, Inc.* 4.1 Specimen Common Stock Certificate of Brink’s Home Security Holdings, Inc.* 10.1 Form of Transition Services Agreement between Brink’s Home Security Holdings, Inc. and The Brink’s Company* 10.2 Form of Tax Matters Agreement between Brink’s Home Security Holdings, Inc. and The Brink’s Company* 10.3 Form of Brand Licensing Agreement between Brink’s Home Security Holdings, Inc. and Brink’s Network, Incorporated* 10.4 Form of Employee Matters Agreement between Brink’s Home Security Holdings, Inc. and The Brink’s Company* 10.5 Form of Non-Compete Agreement between Brink’s Home Security Holdings, Inc. and The Brink’s Company* 10.6 Form of Brink’s Home Security Holdings, Inc. 2008 Management Equity Plan* 10.7 Form of Brink’s Home Security Holdings, Inc. 2008 Deferred Compensation Plan* 10.8 Form of Brink’s Home Security Holdings, Inc. 2008 Management Performance Improvement Plan* 10.9 Description of Brink’s Home Security Holdings, Inc. Director Equity Plan* 10.10 Description of Brink’s Home Security Holdings, Inc. Director Stock Accumulation Plan* 10.11 Description of Brink’s Home Security Holdings, Inc. Key Employees Incentive Plan* 21 List of Subsidiaries of Brink’s Home Security Holdings, Inc.* 99.1 Preliminary Information Statement of Brink’s Home Security Holdings, Inc., subject to completion, dated May 30, 2008 *To be filed by amendment. 2 SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement on Form10 to be signed on its behalf by the undersigned, thereunto duly authorized. BRINK’S HOME SECURITY HOLDINGS, INC., By /s/Robert B. Allen President Dated:May 30, 2008 3 EXHIBIT INDEX Exhibit Number Exhibit Description 2.1 Form of Separation and Distribution Agreement between Brink’s Home Security Holdings, Inc. and The Brink’s Company* 3.1 Articles of Incorporation of Brink’s Home Security Holdings, Inc.* 3.2 Bylaws of Brink’s Home Security Holdings, Inc.* 4.1 Specimen Common Stock Certificate of Brink’s Home Security Holdings, Inc.* 10.1 Form of Transition Services Agreement between Brink’s Home Security Holdings, Inc. and The Brink’s Company* 10.2 Form of Tax Matters Agreement between Brink’s Home Security Holdings, Inc. and The Brink’s Company* 10.3 Form of Brand Licensing Agreement between Brink’s Home Security Holdings, Inc. and Brink’s Network, Incorporated* 10.4 Form of Employee Matters Agreement between Brink’s Home Security Holdings, Inc. and The Brink’s Company* 10.5 Form of Non-Compete Agreement between Brink’s Home Security Holdings, Inc. and The Brink’s Company* 10.6 Form of Brink’s Home Security Holdings, Inc. 2008 Management Equity Plan* 10.7 Form of Brink’s Home Security Holdings, Inc. 2008 Deferred Compensation Plan* 10.8 Form of Brink’s Home Security Holdings, Inc. 2008 Management Performance Improvement Plan* 10.9 Description of Brink’s Home Security Holdings, Inc. Director Equity Plan* 10.10 Description of Brink’s Home Security Holdings, Inc. Director Stock Accumulation Plan* 10.11 Description of Brink’s Home Security Holdings, Inc. Key Employees Incentive Plan* 21 List of Subsidiaries of Brink’s Home Security Holdings, Inc.* 99.1 Preliminary Information Statement of Brink’s Home Security Holdings, Inc., subject to completion, dated May 30, 2008 *To be filed by amendment. 4
